DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 2/24/2022 has been entered. Claims 1, 5, 9, 13 are currently amended. Claims 6-7, 14-15 are currently cancelled. Claims 1-5, 8-13, 16-18 are pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6-10 of the Remarks filed 2/24/2022 regarding claims rejected under 35 USC 103 over prior arts of record have been fully considered and are asserted moot in view of current office action with newly applied prior art Shah.
Examiner acknowledges that applicant has amended independent claim 1 (similarly claim 9) with underlines reciting “wherein the token server and the privacy service are part of a data carrier network or an Internet Service Provider (ISP) network; receiving, by the privacy service and via the data carrier network or the ISP network, browsing traffic comprising a plurality of Uniform Resource Locators (URLs) from a browser or application executed by the electronic device” and “storing, by the privacy service, the browsing traffic in a data store; receiving, by the privacy service and from the privacy application, the token and a request for the browsing traffic associated with the token; retrieving, by the privacy service, the browsing traffic associated with the token from the data store; and returning, by the privacy service, the browsing traffic to the privacy application”. 
Applicant specifically argued that the Office Action has failed to establish a prima facie case of obviousness. See argument pages 6-10 of the Remark. In particular, applicant argued Phillips’s teaching of PB tag(ging) as token and the combination of Phillips-Ang not teaching the other amended features underlined above. Examiner respectively disagrees with applicant since applicant’s arguments do not apply to the current office action with newly applied prior art Shah as being used as primary reference. See the current Claim Rejections for details.
Applicant’s further argument regarding dependent claims is not persuasive and moot since the argument assumes that the respective independent claims are patentable. 
Applicant is suggested to further incorporate innovative features into independent claims to advance the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US20080244076A1, hereinafter, “Shah”), in view of Phillips et al (US20120185947A1-IDS provided by applicant, hereinafter, “Phillips”).
Regarding claim 1, similarly claim 9, Shah teaches:
A method, a system, for privacy-protecting data logging (Shah, discloses method of tagging traffic with relevant user demographic and location information for facilitating the delivery of media, see [Abstract]. And [0010] In particular, there is a need to provide content providers with a method and system which enables them to accurately deliver the most applicable content to their users, so as to ensure …, all in a manner that maintains user privacy and data integrity), comprising: 
providing, by a token server, a token to a privacy application executed on an electronic device and to a privacy service (Shah, [0011] a system and method of tagging network traffic with relevant user demographic and location information for facilitating the delivery of directed media are described. A tag processing module (i.e. token server where tag is interpreted as token) within a router device coupling a client computer to a destination site served by a server computer intercepts a request from a client computer to a server computer over a network. See Fig. 2, Tag process 206 (or tag processing module, i.e. token server), Web Browser 203 and Client 202 (i.e. privacy application and electronic device), web server 211 (i.e. privacy service)), wherein the token server and the privacy service are part of a data carrier network or an Internet Service Provider (ISP) network (Shah, [0034] As shown in FIG. 2, a client computing device 202 accesses network 208 through a telecommunications pathway provided by carrier network operation center (NOC) 204. One or more routers (e.g., RCD 125) may also be inserted in the transmission line between client 202 and network 208. The environment shown in FIG. 2 illustrates a standard IP-based access system in which client 202 executing a web browser process 203 accesses a web site destination 210 served by server computer 210 executing a web server process 211); 
receiving, by the privacy service and via the data carrier network or the ISP network, browsing traffic [comprising a plurality of Uniform Resource Locators (URLs)] from a browser or application executed by the electronic device (Shah, [0039] FIG. 5 illustrates an example HTTP header including a network traffic tag, according to an embodiment. The header shown in FIG. 5 has some example values entered for each of the requisite fields. A standard HTTP header includes various fields such as the Host field specifying the URL of the destination site); 
associating, by the privacy service, the browsing traffic with the token (Shah, [0033] the request comprises a key that is encoded within a tag associated within an HTTP header or other extensible field that is part of network traffic between a client computer and the content server or supplemental message server. And [0035] The tag processor component 206 obtains certain identification information associated with the client 206 and encodes the identification information into a portion of the network traffic transmitted by client 202 to server 210); 
storing, by the privacy service, the browsing traffic in a data store (Shah, [0034] The web server 210 provides content in the form of web pages which may be sourced from a local database 215 or remotely from other servers or data stores (i.e. data store));
receiving, by the privacy service and from the privacy application, the token and a request for the browsing traffic associated with the token (Shah, [0011] The destination site receives the alphanumeric string comprising the tagged request identifier and transmits a request to a tag-related processing service to decode the request identifier.  And [0033] the request comprises a key that is encoded within a tag associated within an HTTP header or other extensible field that is part of network traffic between a client computer and the content server or supplemental message server. According to such further embodiments, the profile processing provided by TRP 160 can provide highly relevant, targeted information, advertising or specific services that are unique to each user from the same network); 
retrieving, by the privacy service, the browsing traffic associated with the token from the data store; and returning, by the privacy service, the browsing traffic to the privacy application (Shah, [0035] A separate tag related process (TRP) 214 decodes the encoded identification information and provides (i.e. examiner notes decoding and providing suggests retrieving) the corresponding geographic and location information to the server 210. The TRP 214 can also compile relevant traffic data related to the client 202, or even multiple client computers. And [0042] shown in FIG. 4, in block 410, the destination site, or the ad server/supplemental server queries TRP 214 to decipher the true value embedded in the request ID. This is typically accomplished by decoding the RID value encoded in the HTTP header (or TCP Option). The TRP then returns specific profile information to the destination site or ad partner... The destination or ad partner then uses the profile information to direct appropriate content to the user (i.e. returning), block 414. This appropriate content is referred to as "directed media" and can comprise a media tag identifying a media or type of media).  
While Shah teaches traffic tag including URL but does not specifically teaches browsing traffic [comprising a plurality of Uniform Resource Locators (URLs)], however in the same field of endeavor Phillips teaches
receiving, by the privacy service [and via the data carrier network or the ISP network], browsing traffic comprising a plurality of Uniform Resource Locators (URLs) from a browser or application executed by the electronic device (Phillips, discloses private browsing function to control browsing privacy associated with URLs, see [Abstract]. And [0034] if the user chooses to convert the URL to a private browsing URL, the user is provided with an option to trigger private browsing for all URLs or to restrict the scope of the private browsing to the URL or a sub-domain. And [0039] The private browsing URL detection module 403 is arranged to inspect URLs for the web browser application program and determine whether any PB indicators, such as PB header tags 306 or scope tags 307, are present in the URL. In response to any detected PB indicators, the PB URL detection module 403 is arranged to trigger the PB module 401, accordingly. As will be understood by those skilled in the art, a web browser application program may process URLs from many different sources (i.e. a plurality of URLs));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Phillips in the method of tagging network traffic of Shah tagging traffic associated with a plurality of URLs. This would have been obvious because the person having ordinary skill in the art would have been motivated to use private browsing function of web browser application program to trigger private browsing function to indicate private browsing associated with URLs as benefit of control of privacy in web browsing (Phillips, [Abstract], [0003], [0048], [0051]).

Regarding claim 17, Shah-Phillips further teaches:
The system of claim 9, wherein the privacy service comprises a privacy appliance (Shah, Web server 210 or 211 as shown in Fig. 2).  

Regarding claim 18, Shah-Phillips further teaches:
	The system of claim 9, wherein the browsing application comprises a browser or an application (Shah, Fig.2 Web browser 203).

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Phillips combination as applied above to claim 1 and claim 9 respectively, further in view of Paquin et al (US 9,043,891B2, hereinafter, “Paquin”).
Regarding claim 2, similarly claim 10, Shah-Phillips teaches:
The method of claim 1, the system of claim 9,
The combination of Shah-Phillips does not explicitly teach however in the same field of endeavor Paquin teaches:
wherein the token server selects the token from a pool of reusable tokens (Paquin, discloses preserving privacy with digital identities, and [Col. 9 lines 14-23] The user can be allowed to access the information without connectivity to the provider and without disclosing excess information about the user. Since the low disclosure tokens (i.e. a pool of reusable tokens) are provided to the relying party, the users privacy and systems scalability can be improved.  Since the selected low disclosure tokens are deleted for preventing correlation of the users activities with relying parties, the token can be reused while enhancing the privacy of the user's information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Paquin in the application of private browsing function of web browser application of Shah-Phillips by reusing low disclosure tokens as tokens for preserving privacy. This would have been obvious because the person having ordinary skill in the art would have been motivated to use the low discloser tokens which can be reused while enhancing the privacy of user’s information (Paquin, [Abstract]).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Phillips combination as applied above to claim 1 and claim 9 respectively, further in view of Taylor et al (US 9,060,031B1-IDS provided by applicant, hereinafter, “Taylor”).
Regarding claim 3, similarly claim 11, Shah-Phillips teaches:
The method of claim 1, the system of claim 9, 
The combination of Shah-Phillips does not explicitly teach however in the same field of endeavor Taylor teaches:
further comprising: receiving, by the token server, a device identifier and IP address for the electronic device (Taylor, discloses modifying data of network content including user identifiers, see [Abstract]. And [Col. 1 lines 26-30] data such as the Internet Protocol (IP) address of the client device may be made available to the server when a connection is established, and data about various components of the client device may be embedded into the request itself. And [Col. 2 lines 19-21] Identifying or tracking information can include, but is not limited to, user identifiers, device identifiers, demographic information, and the like).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Taylor in the application of private browsing function of web browser application of Shah-Phillips by identify user device based on device identifier and IP address of the device. This would have been obvious because the person having ordinary skill in the art would have been motivated to modify user’s information to protect user’s privacy (Taylor, [Abstract]).

Claims 4, 8, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Phillips combination as applied above, further in view of Linden et al (US 6,360,254B1, hereinafter, “Linden”).
Regarding claim 4, similarly claim 12, Shah-Phillips teaches:
The method of claim 1, the system of claim 9, 
The combination of Shah-Phillips does not explicitly teach however in the same field of endeavor Linden teaches:
wherein the token is associated with a token reassignment period (Linden, discloses secure URL-based access to private resources, and [Col. 2 lines 27-32] The private Web page may include information from one or more private database records, and/or may include a confirmation that a particular transaction associated with the private URL was performed.  The server application may be configured to invalidate the tokens (and thus the private URLs) after a single use, or after a predetermined period of time).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Linden in the application of private browsing function of web browser application of Shah-Phillips by have the issued tokes (and thus private URLs) automatically expired following predetermined time period. This would have been obvious because the person having ordinary skill in the art would have been motivated to further enhance security by limiting improper use of tokens (Linden, [Abstract], and Col. 5 lines 22-39).

Regarding claim 8, similarly claim 16, Shah-Phillips-Linden further teaches:
The method of claim 4, the system of claim 12, further comprising: providing, by the token server, a second token to the privacy application after the token reassignment period (Linden, [Col. 6 lines 57-63] The time stamp preferably includes information which may be used to determine whether the token has expired, such as a creation date, an expiration date, or a duration of time since the last user access to a corresponding private data record.  Where time stamps are used, a software routine may be provided to automatically delete table entries that contain expired tokens. And [Col. 7 lines 44-47] The server application 40 may additionally or alternatively perform other types of actions associated with the URL. For example, the server application 40 may automatically issue a new private URL (with a new token (i.e. second token)) which supersedes the existing private URL). 
The rationale to combine the references is similar to the motivation set forth for claims 4 and 12 above. 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah-Phillips combination as applied above to claim 1 and claim 9 respectively, further in view of Goldberg (US 10,615,965B1, hereinafter, “Goldberg”).
Regarding claim 5, similarly claim 13, Shah-Phillips teaches:
The method of claim 1, the system of claim 9, 
The combination of Shah-Phillips does not explicitly teach however in the same field of endeavor Goldberg teaches:
wherein the browsing traffic is encrypted in the data store (Goldberg, discloses converting documents maintained by messaging service into a set of tokens or words, see [Abstract]. In particular, FIG. 2 shows an illustrative example of a data store that retains encrypted user documents (i.e. browser traffic)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Goldberg in the application of private browsing function of web browser application of Shah-Phillips by retaining encrypted user document in store. This would have been obvious because the person having ordinary skill in the art would have been motivated to parse and process network traffic into set of tokens for network content search while protecting privacy of non-matching network traffic (Goldberg, [Abstract]).
Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Di Pietro et al (US20170279831A1) discloses method of using URL reputation scores in distributed behavioral analytics with visualization data to associate a list of URLs with anomalous traffic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M LEE/Examiner, Art Unit 2436  

/TRONG H NGUYEN/Primary Examiner, Art Unit 2436